DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-19, drawn to various features of a test device, classified in G01N 17/002.
B.	Claims 20-24, drawn to a method for performing reliability growth tests on an electronic device, classified in G01N 17/008.
Inventions A and B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention A can be used to test components (test coupons, car parts, space components, protective gear, etc.) for resistance to wear, abrasion, corrosion, etc.
Should the applicant elect Invention A then further restriction to one of the following inventions is required under 35 U.S.C. 121:
A.1	Claims 2-5, drawn to various features of dust concentration and control features for the test device, classified in G01N 17/002.
A.2	Claims 6 and 7, drawn to various features of dust supply features for the test device, classified in G01N 17/002.
A.3	Claims 8-12, drawn to various features of dust distribution features for the test device, classified in G01N 17/002.
A.4	Claim 13, drawn to a dust accommodation feature for the test device, classified in G01N 17/002.
	Claims 14-17, drawn to various features of humidity supply and control features for the test device, classified in G01N 17/002.
A.6	Claims 18 and 19, drawn to various features of the chamber configuration for the test device, classified in G01N 17/002.
Claim 1 will be examined upon the election of one of A.1 through A.6.
Inventions A.1 and either A.2, A.3, A.4, A.5, or A.6 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination A.1 has separate utility such as a dust blower in a test device for analyzing the efficacy of aerosol filters.  See MPEP § 806.05(d).
Inventions A.2 and either A.3, A.4, A.5, or A.6 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination A.2 has separate utility such as a mixer for powders for a flow property analyzer.  See MPEP § 806.05(d).
Inventions A.3 and either A.4, A.5, or A.6 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination A.3 has separate utility such as a distribution manifold for providing powders or other flowing materials to various containers.  See MPEP § 806.05(d).
Inventions A.4 and either A.5 or A.6 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination A.4 has separate utility such as a liquid containment bed for collecting liquids (water or other fluids) so that they do not leak from a test chamber.  See MPEP § 806.05(d).
Inventions A.5 and A.6 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination A.5 has separate utility such as a liquid spraying device for testing the corrosion durability or leak resistance of sealed items.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 C.F.R. 1.104.  See MPEP § 821.04(a).  The applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the method 
The applicant is advised that the reply to this requirement to be complete must include (i) an election of one invention to be examined even though the requirement may be traversed (37 C.F.R. 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should the applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856